UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7753


JOHN C. PATTERSON,

                Petitioner – Appellant,

          v.

WARDEN FCI WILLIAMSBURG,

                Respondent – Appellee,

          and

UNITED STATES OF AMERICA,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Richard Mark Gergel, District
Judge. (6:10-cv-02408-RMG)


Submitted:   February 10, 2011              Decided:   February 23, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John C. Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John   C.   Patterson,    a    federal    prisoner,   appeals     the

district   court’s     order    adopting    the     recommendation    of     the

magistrate judge and denying relief on Patterson’s 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2010) petition.             We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.              Patterson v. Warden

FCI Williamsburg, No. 6:10-cv-02408-RMG (D.S.C. Nov. 29, 2010).

We   dispense   with   oral    argument    because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     2